     Case 2:16-cr-00305-KJD-VCF Document 309 Filed 05/08/20 Page 1 of 3



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                             Case No. 2:16-cr-0305-KJD-VCF
 8                                             Plaintiff,                     ORDER
 9           v.
10    KAREEN ANDERSON,
11                                           Defendant.
12          Before the Court is Kareen Anderson’s pro se Motion for a Two-Point Sentencing
13   Reduction (ECF No. 302) to which the United States responded (ECF No. 305). Though the time
14   to do so has passed, Anderson has not replied. Because Anderson is represented by counsel, he
15   may not file documents with the Court on his own. Anderson’s fugitive filing violates Local Rule
16   IA 11-6 and must be denied. Anderson’s motion would also fail on the merits as it seeks
17   retroactive application of a change to the sentencing guidelines that went into effect before he
18   was sentenced in this case. Because the Court cannot retroactively apply a change to the
19   sentencing guidelines that predates Anderson’s sentencing, his motion is denied.
20          I.      Background
21          On February 5, 2020, the Court sentenced Anderson to 121 months in custody after he
22   pleaded guilty to one count of conspiracy to distribute a controlled substance in violation of 21
23   U.S.C. § 846 and 841(a)(1, (b)(1)(A)(viii). Judgment 1–2, ECF No. 295. Anderson noticed his
24   appeal shortly thereafter, and his appeal is pending. Not. of App., ECF No. 297. Anderson was
25   represented by counsel throughout the pre-trial and plea-negotiation stages and is still
26   represented on appeal. One week after Anderson’s counsel filed his notice of appeal, however,
27   Anderson filed this request for a sentence reduction pro se. ECF No. 305. He argues that he
28   qualifies for a sentencing reduction based on Amendment 782, which reduced the base offense
     Case 2:16-cr-00305-KJD-VCF Document 309 Filed 05/08/20 Page 2 of 3



 1   level for certain drug crimes by two levels. D.’s Mot. 2, ECF No. 302. The United States has
 2   responded, and the motion is fully briefed.
 3          II.     Legal Standard
 4          Generally, the Court will not reduce an already-imposed sentence except in very specific
 5   instances. See United States v. Hicks, 472 F.3d 1167, 1169 (9th Cir. 2007), abrogated on other
 6   grounds by Dillon v. United States, 560 U.S. 817 (2010); see also United States v. Stump, 914
 7   F.2d 170, 172 (9th Cir. 1990) (“District courts do not have inherent power to resentence
 8   defendants at any time”). There must be some statutory or appellate grant of authority to
 9   resentence a defendant. Stump, 914 F.2d at 172. One such exception arises where a defendant’s
10   applicable sentencing range is (1) reduced after his sentencing and (2) the reduction aligns with
11   the policy statements of the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Unless Anderson
12   identifies a valid exception, he is not eligible for a sentence reduction.
13          III.    Discussion
14          Anderson seeks a reduction under 18 U.S.C. § 3582(c)(2). He argues that he qualifies
15   because his applicable sentencing range was lowered after he was sentenced and that such a
16   reduction would comply with the Sentencing Commission’s policy statements. Anderson is
17   incorrect. As an initial matter, the Court need not even consider the merits of Anderson’s
18   argument given that he filed the motion pro se despite being represented by counsel. The Local
19   Rules expressly forbid such filings. A represented party must file documents through their
20   attorney. LR IA 11-6(a). “This means that once an attorney makes an appearance on behalf of a
21   party, that party may not personally file a document with the court.” Id. (emphasis added). That
22   prohibition under the local rules is reason enough to deny Anderson’s motion.
23          However, even if Anderson properly filed his motion, it would fail on the merits. It is
24   unsurprising that Anderson’s counsel did not file this motion. Section 3582(c)(2) is clear that
25   resentencing is reserved for defendants whose guideline ranges were lowered after their
26   sentencing. Sentencing Amendment 782, upon which Anderson relies, became effective on
27   November 1, 2014. See Govt. Resp. 3, ECF No. 305 (citing U.S.S.G. Supp. App. C, Amend.
28   782). Anderson was not sentenced until early 2020, more than five years after Amendment 782.



                                                      -2-
     Case 2:16-cr-00305-KJD-VCF Document 309 Filed 05/08/20 Page 3 of 3



 1   As a result, Anderson has already received the benefit of the amendment and does not qualify for
 2   a sentence reduction.
 3          IV.    Conclusion
 4          Accordingly, Kareen Anderson’s Motion for a Two-Point Reduction (ECF No. 302) is
 5   DENIED.
 6   Dated this 8th day of May, 2020.
 7
 8                                                _____________________________
                                                  Kent J. Dawson
 9                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
